Citation Nr: 0828075	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  93-02 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the Board erred when it concluded that the veteran 
had withdrawn his appeal of the denial of his original claim 
for entitlement to service connection for a cardiovascular 
disorder, including hypertension.


REPRESENTATION

Appellant represented by:	Mark L. Lippman, Attorney 


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.

A rating decision in March 1992 denied the veteran's claims 
for service connection for hypertension, PTSD, and a back 
disorder, and for educational benefits under chapter 31 of 
Title 38 U.S.C.  He perfected an appeal of that decision, but 
the Board determined that the veteran withdrew his appeal of 
the issues relating to hypertension, a back disorder, and 
educational benefits at a personal hearing in August 1992; 
the decision as to those benefits, became final.  In April 
1996, the veteran submitted an application to reopen his 
service connection claim concerning hypertension.  A rating 
decision in May 1997 found that new and material evidence had 
not been submitted to reopen this claim.  

In June 1999, the Board remanded for additional development 
and consideration his claim to reopen for service connection 
for a cardiovascular disorder, inclusive of hypertension, on 
the basis of new and material evidence.  The veteran appealed 
the Board's June 1999 decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion, the Court vacated the Board's decision for further 
action in October 2000.

Following a May 2001 remand, the Board issued another 
decision in March 2003 that the issue relating to the 
veteran's application to reopen his claim for service 
connection for a cardiovascular disability, inclusive of 
hypertension, would be the subject of a later decision.  The 
veteran again appealed the Board's March 2003 decision to the 
Court.  And pursuant to a March 2004 Joint Motion, the Court 
vacated the March 2003 decision and remanded the case to the 
Board.  In August 2004, the Board, in turn, remanded the case 
to ensure compliance with the Veterans Claims Assistance Act 
(VCAA), as directed by the Court, and to conduct additional 
evidentiary development concerning the issues relating to a 
cardiovascular disorder that had not yet been the subject of 
a final appellate decision.

The April 2004 Board decision declined to reopen his claim 
for service connection for a cardiovascular disability, 
including hypertension, on the basis of new and material 
evidence and remanded his claim for service connection for 
PTSD.  An October 2007 Memorandum Decision by the Court 
indicated that the veteran abandoned reopening his claim of 
entitlement to service connection for chloracne due to 
exposure to herbicide as he raised no argument regarding this 
matter on appeal.  See Ford v. Gober, 10 Vet. App. 531, 535-
36 (1997) (claims not argued on appeal are deemed abandoned); 
Bucklinger v. Brown, 5 Vet. App. 435, 436 (1993).  On appeal, 
the veteran does not contest the denial of entitlement to 
service connection for a cardiovascular disorder, including 
hypertension, on the basis of the lack of new and material 
evidence.  Instead, the veteran's representative argued that 
the Board erred by concluding that he had withdrawn his 
appeal of the denial of his original claim for entitlement to 
service connection for a cardiovascular disorder, including 
hypertension.  Thus, the Court vacated and remanded the 
veteran's claim of entitlement to service connection for a 
cardiovascular disorder, including hypertension to the Board 
to consider his claim in the first instance.


FINDING OF FACT

At his August 1992 hearing before a hearing officer, the 
veteran withdrew his appeal concerning entitlement to service 
connection for a cardiovascular disorder, including 
hypertension, and this withdrawal was reduced to a writing.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to service connection for a 
cardiovascular disorder, including hypertension, have been 
met.  38 U.S.C.A. § 7105(b)(2) (West 1992); 38 C.F.R. §§ 
20.202, 20.204 (1992).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal

The veteran asserts that the Board erred by concluding that 
he had withdrawn his claim of service connection for 
cardiovascular disorder disability, including hypertension.  
Specifically, he contends that he did not satisfy the 
mandatory requirements for withdrawing his appeal under the 
then-applicable version of 38 C.F.R. § 20.204 (1992).  He 
correctly notes that at the time of the alleged withdrawal of 
his appeal in 1992, 38 C.F.R. § 20.204(c) provided:

Withdrawal may be made by the appellant or by his 
authorized representative, except that a 
representative may not withdraw [an NOD] or [1-9 
Appeal] filed by the appellant personally without 
the express written consent of the appellant.  

38 C.F.R. § 20.204(c).  He maintains that the oral 
testimony given at his personal hearing in August 1992 
did not qualify as a writing.

In a March 1992 rating decision, the RO denied his claim for 
entitlement to service connection for several disabilities, 
including hypertension.  In April 1992, the veteran filed a 
Notice of Disagreement with that decision and requested a 
personal hearing before the RO.  

In August 1992, the veteran testified at a hearing before a 
hearing officer.  During his opening statement, his service 
representative stated that the veteran "would like to remove 
his disagreement with the issue[s] of hypertension . . ." 
and that he would follow up with a "written statement at the 
conclusion of this hearing."  The veteran verbally agreed to 
withdraw his appeal of his hypertension claim.  Indeed, the 
hearing officer specifically asked the veteran to clarify 
whether he agreed to withdraw his appeal for service 
connection for hypertension and the veteran replied "that's 
correct."  In a written statement his representative 
confirmed the veteran's request that his disagreement with 
the decision on service connection for hypertension be 
withdrawn.  The Board finds that the veteran's statement 
indicating his intention to withdraw the appeal as to this 
issue, once transcribed as a part of the record of his 
hearing, satisfies the writing requirements for the 
withdrawal of a substantive appeal. Tomlin v. Brown, 5 Vet. 
App. 355 (1993) (a statement made during a personal hearing, 
when later reduced to writing in a transcript, constitutes a 
Notice of Disagreement within the meaning of 38 U.S.C. § 
7105(b)).  

The veteran's representative argues that unlike a withdrawal 
under the 1992 version of 38 C.F.R. § 20.204(c), an NOD can 
be filed by a claimant's representative.  Indeed, as noted by 
his representative, the writing requirement of an NOD serves 
the VA's administrative function of establishing the exact 
filing date of this jurisdictional document, while the 
writing requirement of the former version of 38 C.F.R. 
§ 20.204(c) was intended to ensure that the claimant 
understood the gravity and finality of his decision to 
withdraw an appeal.  Despite the different writing 
requirements for an NOD versus a withdrawal, this does not 
change the substance or intention of the veteran's statement 
at his personal hearing to withdraw his claim for service 
connection for a cardiovascular disorder, including 
hypertension.  Because the transcript of the hearing clearly 
shows that the appellant withdrew his appeal for service 
connection for hypertension, these oral statements, when 
transcribed, became a "writing."  Tomlin v. Brown, 5 Vet. 
App. 355 (1993).

As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for a cardiovascular 
disorder, including hypertension, there remain no allegations 
of errors of fact or law for appellate consideration 
concerning this issue.  The Board thus has no jurisdiction to 
review the issue.


ORDER

The appeal is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


